IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                 :   No. 53 WAP 2019
                                               :
                     Appellant                 :   Appeal from the Judgment of
                                               :   Sentence of the Court of Common
                                               :   Pleas of Blair County dated October
              v.                               :   3, 2019 at No. CP-07-CR-0000611-
                                               :   2017.
                                               :
 TRAVIS MCMASTER,                              :
                                               :
                     Appellee                  :


                                       ORDER


PER CURIAM
      AND NOW, this 12th day of November, 2020, upon consideration of the

Commonwealth’s “Application for Briefing Schedule or for Vacating the Trial Court Order

and Remanding to the Trial Court,” the judgment of sentence imposed on Appellee by the

Court of Common Pleas of Blair County by order dated October 3, 2019, is VACATED, to

the extent that the court refused to conduct a sexually-violent-predator assessment on

Appellee on constitutional grounds. The matter is remanded to the common pleas court

for further proceedings consistent with Commonwealth v. Butler, 226 A.3d 972 (Pa. 2020).